Citation Nr: 0832989	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  99-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for torn meniscus of 
the right knee, assigned a 20 percent rating effective May 
11, 1994.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, assigned a 10 percent rating 
effective April 13, 1995, and a 30 percent rating effective 
August 18, 2006.

3.  Propriety of a combined evaluation of 90 percent for 
service-connected disabilities assigned in the October 2006 
rating decision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1994, which denied a compensable evaluation for a 
service-connected right knee condition.  In April 2006, the 
veteran appeared at a Board Central Office hearing.  The case 
was previously remanded in July 2006.  The prior remand 
contained an extensive discussion of issues not before the 
Board at that time, which will not be reiterated in this 
decision.

In October 2007, the veteran submitted a statement in which 
she requested an earlier effective date for a total 
disability based on individual unemployability (TDIU) rating.  
The RO granted a TDIU rating in April 2003, effective June 
27, 1997.  The veteran claims that the June 1997 effective 
date was clear and unmistakable error (CUE).  This matter is 
REFERRED to the RO for appropriate action.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (There is no free-standing 
claim for an earlier effective date; once an effective date 
has become final, a claimant's only recourse is to have the 
final decision revised on the grounds of clear and 
unmistakable error (CUE)).  

In her October 2007 statement, the appellant also said she 
had been abandoned by her service officer.  However, her 
representative submitted a detailed informal hearing 
presentation in February 2008, and as she has not requested 
to change or withdraw her designated power of attorney, it 
appears that that concern has been resolved.

In April 2008, the Board sent the veteran a letter informing 
her that the Board had found that she did not submit a 
substantive appeal as to the issue of entitlement to an 
evaluation in excess of 10 percent for a left knee 
disability.  The veteran responded in June 2008, stating that 
there was a notice of disagreement from her dealing with the 
right knee only.  She stated that in the notice of 
disagreement she may have forgotten to specify which knee she 
meant.  She said that the doctors and RO always got the two 
knees mixed up, and requested that she be provided the letter 
the Board was referring to.  However, the April 2008 Board 
letter did not refer to any letter from the veteran, but 
simply informed her that the Board had determined that she 
did not file a substantive appeal; the Board, in its July 
2006 remand, had already construed a prior statement from her 
as a notice of disagreement.  She was furnished a statement 
of the case on the issue in October 2006, and she did not 
perfect the appeal with the timely submission of a 
substantive appeal.  Accordingly, the issue of a higher 
rating for the left knee disability is not before the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2007).  

In a statement received in October 2007, the veteran 
disagreed with the combined rating assigned in an October 
2006 rating decision, which she states add up to more than 
the 90 percent combined rating.  Although combined total 
rating percentages are not added, but, rather, are calculated 
using a combined ratings table, set forth in 38 C.F.R. § 
4.25, the issue is nevertheless an appealable issue, and she 
has expressly disagreed with the combined rating, as 
calculated.  Accordingly, the Board must REMAND the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  That issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




FINDINGS OF FACT

1.  Painful motion, limitation of motion, instability, or 
other demonstrable right knee impairment was not shown from 
September 30, 1992, through May 10, 1994.

2.  From May 11, 1994, through April 12, 1995, a right knee 
condition was manifested by slight instability.

3.  Beginning April 13, 1995, a torn meniscus of the right 
knee has been manifested by slight instability, occasional 
effusion, and complaints of locking.  

4.  From April 13, 1995, through August 17, 2006, arthritis 
of the right knee was manifested by X-ray evidence of 
arthritis with slight, noncompensable limitation of motion.  

5.  Beginning August 18, 2006, arthritis of the right knee 
has been manifested by range of motion from 0 degrees of 
extension to 90 degrees of flexion, with no impairment beyond 
that due to pain or repetitive use.


CONCLUSIONS OF LAW

1.  From September 30, 1992, through May 10, 1994, the 
criteria for a compensable evaluation for a right knee 
condition were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010, 5257 (2007).  

2.  From May 11, 1994, through April 12, 1995, the criteria 
for a rating in excess of 20 percent for a right knee 
condition were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010, 5257 (2007).  

3.  Effective April 13, 1995, the criteria for an evaluation 
in excess of 20 percent for torn meniscus of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.71a, Diagnostic Code 5257 (2007).  

4.  From April 13, 1995, through August 17, 2006, the 
criteria for a rating in excess of 10 percent for traumatic 
arthritis of the right knee were not met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010 (2007).  

5.  Effective August 18, 2006, the criteria for a rating in 
excess of 30 percent for traumatic arthritis of the right 
knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the rating decision on appeal was dated in 
October 1994, before the enactment of the VCAA.  Later, in a 
letter dated in April 2002, the veteran was provided a letter 
informed her that in order for an increased rating, evidence 
must show his condition had become worse, which could be 
shown by medical evidence or other evidence showing 
persistence or recurrent symptoms of disabilities.  The RO 
advised the claimant of her and VA's respective duties for 
obtaining different types of evidence.  Finally, in July 
2008, she was provided with notice which was compliant with 
the current requirements.  She was told that a disability 
rating will be determined under the rating schedule, with 
ratings ranging from 0 percent to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  The notice also provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing her disability symptoms 
from people who had witnessed how they affected her.    

As to the duty to assist, the veteran's VA medical records 
have been obtained, as have SSA records.  VA examinations 
have been conducted.  She has provided numerous written 
statements and testimony at an April 2006 Board hearing, 
regarding how her condition affects her, including her daily 
life.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating-Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran's service-connected right knee disability is 
currently assigned separate ratings based on arthritis and 
instability, as provided by VAOPGCPREC 9-98, 63 Fed.Reg. 
56704 (1998); VAOPGCPREC 23-97, 62 Fed.Reg. 63604 (1997).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (degenerative arthritis) and DC 5010 
(traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of a leg (knee) flexion is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Limitation of extension of a leg (knee) is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  Separate ratings may be assigned 
based on limitation of flexion (DC 5260) and limitation of 
extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-
04, 69 Fed. Reg. 59990 (2004). 

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  When evaluating the symptoms under Diagnostic 
Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
regarding the effects of functional loss due to pain do not 
apply, as that diagnostic code is not based on limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

A.  Prior to May 11, 1994

The veteran's claim for an increased rating was received in 
September 1992.  Her right knee disability has been rated 
noncompensable for the period prior to May 11, 1994.  The 
period for consideration extends to one year prior to the 
date of claim.  See Hart, supra.  In her September 1992 claim 
for a higher rating, she referred to surgery she had 
undergone in 1986.  However, a compensable rating for her 
right knee condition was denied by the Board in January 1990, 
based on evidence of her knee condition dated after the 
surgery.  No evidence has been received showing abnormal knee 
findings from September 1991 until May 1994, when she 
complained of pain and numbness in the knee for one week.  
Therefore, in the absence of evidence of painful motion, 
instability, or other right knee impairment during that 
period, a compensable rating is not warranted prior to May 
11, 1994.

B.  From May 11, 1994, through April 12, 1995

For this period, the veteran was granted a 20 percent rating, 
under diagnostic code 5257.  Although this diagnostic code is 
based on instability, it also encompasses other impairment of 
the knee, and the assignment of the 20 percent rating was 
explicitly based on both degenerative joint disease and 
instability.  In other words, the findings as a whole were 
found to reflect a 20 percent rating.  The Board finds that a 
separate rating for arthritis was not warranted during this 
period.  In this regard, although X-rays in May 1994 
reportedly showed spurs, X-rays in connection with the VA 
examination in July 1994 were normal.  More importantly, 
range of motion was entirely normal, from 0 to 140 degrees, 
and painful motion was not objectively shown.  As noted 
above, for a separate compensable rating to be warranted for 
degenerative joint disease, there must be X-ray evidence of 
arthritis, and satisfactory evidence of painful motion.  The 
evidence did not show painful motion.  

In addition, a higher rating under diagnostic code 5257 was 
not warranted during this period.  Although a letter from a 
VA treating physician dated in May 1994 noted that the 
veteran's instability had gotten progressively worse since 
1986, the VA examination in July 1994 specifically noted that 
there was no instability.  Thus, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
20 percent, including by means of a separate rating, prior to 
April 13, 1995.  Therefore, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7. 

C.  Beginning April 13, 1995-Instability

Effective April 13, 1995, the veteran was granted a separate 
10 percent rating for arthritis, while a torn meniscus was 
rated 20 percent disabling under diagnostic code 5257, based 
on instability; this rating has not changed.  As noted above, 
a 20 percent rating reflects moderate instability, while 
severe instability warrants a 30 percent rating.  A 
"semilunar cartilage" is one of the menisci of the knee 
joint.  Stedman's Medical Dictionary, 296 (27th ed., 2000).  
A 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Code 
5259.  A dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.  However, 
although the meniscus has been noted to be "torn," it is 
not dislocated or removed, and, therefore, the RO has chosen 
to rate the condition based on instability.  

On April 13, 1995, a magnetic resonance imaging (MRI) scan of 
the right knee showed a ruptured anterior cruciate ligament, 
and a medial meniscus tear.  On a VA examination in May 1996, 
the veteran complained of giving way and hyperextension in 
the right knee, with minimal instability.  On MRI scan, the 
anterior cruciate ligament was not visualized, probably torn.  
There were tears of the medical and lateral menisci and a 
tiny effusion.  Orthopedic clinic records dated in March and 
April 1997 showed a history of an anterior cruciate ligament 
deficient right knee.  On examination, there was 1+ Lachman's 
test, although varus and valgus stress tests were stable.  

However, a VA examination in April 1997 disclosed no effusion 
or ligamentous laxity.  When seen for outpatient treatment in 
February 1998, the ligaments were stable, and there were no 
signs of meniscus damage.  There was no ligamentous laxity.  
The pertinent assessment was patellofemoral syndrome.  VA 
orthopedic clinic record dated in August 1998 and January 
1999 show that the veteran had right knee anterior cruciate 
ligament insufficiency, with 1+ Lachman and anterior drawer, 
and 2+ pivot.  However, there as no varus/valgus laxity.  
Similar findings were shown in July 2000, except that Lachman 
and anterior drawer signs were 2+.  

Private records compiled in connection with the veteran's 
claim for Social Security Administration (SSA) disability 
benefits show that in February 1998, muscle strength was 5/5.  
In June 1998, anterior cruciate ligament insufficiency in the 
right knee, with positive drawer, Lachman, and pivot shift 
tests was noted.  Otherwise, little mention of instability 
was made, prior to the VA examination in August 2006.  VA 
records dated in April 2004 specifically noted that other 
than arthritis, no other abnormalities were shown.  

On a VA examination in August 2006, the veteran stated that 
her symptoms had been worsening.  She reported instability, 
weekly locking episodes, and effusion, However, physical 
examination showed only mild instability.  There was meniscus 
abnormality with effusion and locking, but X-rays did not 
show any significant effusion.  Moreover, although the 
examination showed only mild instability, she is rated based 
on moderate instability.  Thus, the Board finds that the 20 
percent rating in effect also encompasses symptoms of 
effusion and complaints of "locking."  In this regard, she 
does not have symptomatic removal of semilunar cartilage (or 
meniscus), or dislocated semilunar cartilage, required for a 
rating under diagnostic codes 5258 and 5259.  As discussed 
above, because the condition is not based on limitation of 
motion, additional limitation due to pain is not for 
consideration.  Therefore, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating, under 
diagnostic code 5257.  38 C.F.R. § 4.7 (2007).  

D.  April 13, 1995, through August 17, 2006-Arthritis

Beginning April 13, 1995, the veteran was awarded a separate 
10 percent rating for degenerative joint disease of the right 
knee, and the 10 percent rating remained in effect until 
August 18, 2006.  During this period, an MRI dated April 13, 
1995, showed osteoarthritis.  In May 1996, on a VA 
examination, there were degenerative changes osteoarthritis 
and tiny effusion present.  However, range of motion was from 
0 to 120 degrees.  In March 1997, range of motion was from 0 
to 110 degrees.  A VA examination in April 1997 noted range 
of motion from 0 to 90 degrees (although the knee involved 
was not identified).  VA orthopedic records dated in February 
1998 show that the veteran complained of right knee pain.  
She had mild effusion with crepitus.  On range of motion she 
had 5 degrees of hyperflexion.  Her degenerative joint 
disease was characterized as mild.  From August 1998 to April 
2004, the veteran's measured range of motion varied from 0 to 
110 degrees to 0 to 130 degrees.  In February 1998, the 
examination for SSA showed range of motion from 0 to 110 
degrees.  Muscle strength was 5/5.  In June 1998, she had 
range of motion from -5 of extension to 120 degrees of 
flexion.  She had crepitus and moderate effusion.  In July 
2003, there was noted to be full range of motion, and in 
April 2004, minimal medial compartment arthritis, with no 
other abnormalities, was shown.  

These findings do not show that a higher rating was warranted 
on the basis of flexion or extension, nor does the evidence 
reflect functional impairment which would warrant a higher 
rating.  In this regard, it must be stressed that functional 
impairment must be supported by objective evidence of 
pathology, which has not been shown to be more than mild.  
Therefore, a question as to which of two evaluations to apply 
has not been presented, and the disability picture does not 
more nearly approximate the criteria required for the next 
higher rating, under diagnostic code 5257.  38 C.F.R. § 4.7 
(2007).  

E. Beginning August 18, 2006-Arthritis

Currently, a 30 percent rating is in effect, based on the 
findings of a VA examination dated in August 2006, which the 
RO found showed limitation of extension from -20 to -5 
degrees.  Although the examination report, which is in a 
format similar to a checklist, rather than a narration, is at 
times challenging to decipher, it is the Board's view that 
this was an erroneous interpretation of the extension 
findings.  In this regard, as can be seen in Plate II, normal 
range of motion of the knee runs from 0 degrees of extension, 
with the knee extended straight out, to 140 degrees of 
flexion, which is the normal extent to which the knee bends 
back.  Range of flexion was described as 0 to 90 degrees, 
which would be from 0 degrees of extension to 90 degrees of 
bending.  Therefore, since the flexion range of motion was 
from 0 to 90 degrees, the -5 to -20 degrees noted as 
extension would appear to reflect hyperextension, a finding 
that has been shown in the past.  Moreover, the final finding 
pertaining to extension noted in the examination report was 
from 0 degrees to 0 degrees of extension, noted to be 
painless.  

However, for purposes of this decision, which is to determine 
whether a higher rating is warranted, it is not necessary to 
confirm this finding, because the 30 percent rating 
contemplates limitation of extension to 20 degrees 
(reflecting an inability to completely straighten the leg out 
beyond 20 degrees).  Moreover, pain was present only from -5 
to -10 degrees, and there was no additional limitation of 
motion due to repetitive use.  Thus, there is no indication 
of limitation of motion more closely approximating 30 degrees 
of extension, which would be required for a higher, 40 
percent rating.  

As to whether the flexion warrants a separate compensable 
rating, this examination found flexion to be possible from 0 
to 95 degrees.  With repetitive use, however, flexion was 
only possible to 90 degrees, and that was also the point at 
which pain began; therefore, that is the range of motion the 
Board has used.  However, a compensable rating for limitation 
of flexion requires limitation of flexion more closely 
approximating 45 degrees, which has not been indicated.  As 
to whether there is any additional functional impairment, the 
additional limitation of motion on repetitive use has been 
factored into the 90 degrees of flexion.  The examiner 
attributed this additional limitation (from the 95 degrees 
otherwise possible) to pain and complaints of weakness.  

X-rays showed osteoarthritis of the right knee, as well as a 
possible right knee intra-articular ostochondral body.  The 
examiner noting that an MRI might be considered for further 
evaluation of this ostochondral body.  However, this is not 
necessary, for rating purposes.  For the purpose of 
determining objective evidence of pathology, the Board has 
accepted the presence of the possible abnormality as fact, 
and, for rating purposes, it is not necessary to further 
define the abnormality.  In this regard, the purpose of the 
rating is to compensate for impairment resulting from the 
abnormality, and there is no indication that further studies 
would assist in that achieving that end.  There is no knee 
symptomatology that is being excluded from consideration, and 
the examination findings are comprehensive.  Therefore, a 
question as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for the next higher rating, 
under diagnostic code 5257.  38 C.F.R. § 4.7 (2007).  

F.  Extraschedular Consideration

The veteran contends that her activities are severely limited 
due to her musculoskeletal disabilities as a whole, which she 
feels are all related.  She maintains that she is unable to 
work due to her right knee and associated conditions, and, 
indeed, she is in receipt of a TDIU rating.  However, this 
decision is limited to a consideration of the right knee 
disabilities.  Nevertheless, her statements may be 
interpreted as indicating that her right knee conditions 
preclude employment because she is only able to stand for a 
short period of time, and the Board will briefly address the 
question of whether to refer the case for an extraschedular 
rating.  See Barringer v. Peak, No. 06-3088 (U.S. Vet. App. 
Sept. 16, 2008).  In this regard, the standard of marked 
interference with employment required for an extraschedular 
evaluation is less than the standard for a TDIU rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun, 
supra.  According to Thun, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required. 

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the 
veteran's right knee disability picture is contemplated by 
the assigned schedular evaluations, and, therefore, the 
ratings are adequate, and referral for extraschedular 
consideration is not required.  

In this regard, first of all, the rating criteria as to both 
the instability and the arthritis provide for higher ratings, 
but the veteran's symptoms, as discussed above, do not meet 
those criteria, nor have they met those criteria for any 
period of time during the appeal period.  Moreover, there are 
no symptoms, pertaining to the right knee disability, which 
have not been considered in assigned ratings.  Her hearing 
testimony and other statements pertaining to her activity 
limitations have been concerned with her musculoskeletal 
disabilities as a whole, which she tends to view as a single 
disability.  However, this decision is limited to a 
consideration of the right knee disability.  She also has a 
70 percent rating for a service-connected psychiatric 
disorder, which is secondary to her right knee disability.  
In order to avoid pyramiding, any psychiatric aspects of her 
knee impairment may not also be rated as part of the knee 
conditions.  See 38 C.F.R. § 4.14.  As discussed above in the 
sections pertaining to the schedular ratings, the Board finds 
that the schedular ratings adequately reflect the levels of 
disability present throughout the appeal period.  

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  Nevertheless, the Board observes that no 
hospitalizations for the veteran's right knee condition are 
shown during the 17-year appeal period, nor has any marked 
interference with employment, beyond that contemplated by the 
various ratings in effect throughout the appeal period, been 
shown to have resulted from her right knee condition.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (an assigned 
disability rating itself is recognition of industrial 
impairment).  For these reasons, referral for extraschedular 
consideration is not appropriate in this case.  


G.  Conclusion

There is also no indication that a separate rating is 
warranted under any other potentially applicable diagnostic 
code.  The veteran does not have ankylosis.  While she 
complains of "locking" episodes, such have not been 
clinically demonstrated, and, moreover, there is no evidence 
of dislocated or absent semilunar cartilage.  See 38 C.F.R. § 
4.71a, Code 5258, 5259.  There is no other evidence of 
symptoms pertaining to the right knee which have not been 
taken into consideration in the evaluations assigned for the 
disabilities throughout the lengthy appeal period.  In 
particular, she testified at her hearing that that her 
activities are severely limited due to her musculoskeletal 
disabilities as a whole.  However, this decision is limited 
to a consideration of the right knee disability.  Other 
conditions have been dealt with appropriately as they have 
arisen during the 17-year course of the appeal period.  She 
also has a 70 percent rating for a psychiatric disorder, 
which is secondary to her right knee disability.  Except for 
the separate and staged ratings discussed above, no other 
separate or staged ratings for any specific period of time 
are indicated.  See Hart, supra.  For all ratings in all time 
periods, a question as to which of two evaluations to apply 
has not been presented, and the disability picture does not 
more nearly approximate the criteria required for the next 
higher rating.  38 C.F.R. § 4.7 (2007).  As a result, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 


ORDER

Entitlement to a compensable rating for a right knee 
condition prior to May 11, 1994, is denied.  

Entitlement to a rating in excess of 20 percent for a right 
knee condition for the period from May 11, 1994, through 
April 12, 1995, is denied.

Entitlement to a rating in excess of 20 percent for a torn 
meniscus of the right knee beginning April 13, 1995, is 
denied.

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee from April 13, 1995, through August 17, 
2006, is denied.

Entitlement to a rating in excess of 30 percent for arthritis 
of the right knee beginning August 18, 2006, is denied.


REMAND

As noted above, the veteran submitted a notice of 
disagreement in October 2007, which was received within one 
year of an October 2006 rating decision, in which she 
disagreed with the combined rating of 90 percent assigned in 
that decision.  When a veteran is assigned disability 
compensation ratings for more than one disability, unless 
otherwise specified, the individual ratings are not added, 
but are combined to arrive at the overall rating.  
Specifically, combined total rating percentages are 
calculated using a combined ratings table developed from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity. 38 C.F.R. § 4.25.  She 
feels that the ratings should have been added.  The Court has 
held that where an NOD has been filed with regard to an 
issue, and an SOC has not been issued, the appropriate Board 
action is to remand the issue to the RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran and her 
representative a statement of the case 
with regard to the issue of the propriety 
of the combined rating, as assigned in the 
October 2006 rating decision.  The veteran 
should be informed of her appeal rights 
and of the actions necessary to perfect an 
appeal on this issue.  Only if the appeal 
is perfected should the case be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


